DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, claim 26 recites “a first direction” in line 4. However, claim 26 also recites “a first direction” in line 2. Therefore, it is unclear whether the “a first direction” in line 2 is the same direction as the “a first direction” in line 4 or a different direction. However, for purposes of compact prosecution the Examiner interprets the “a first direction” in line 2 to be the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0339559) hereinafter “Su”.
Regarding claim 25, Figs. 2B and 6A of Su teaches a semiconductor device, comprising: a semiconductor substrate (Item 100); and a plurality of test structures (Paragraph 0020 where Figs. 2A-2C  are views of a test structure) on the semiconductor substrate (Item 100), wherein the test structures comprise respective lower active regions (Item 101) protruding from the semiconductor substrate in a vertical direction and having different widths (See Picture 1 below where the Examiner is pointing out the different widths of the respective test structures; See also Examiner’s Note below), and upper active regions (Items 103a and 103b) protruding from the respective lower active regions (Item 101) in the vertical direction, wherein the respective lower active regions (Item 101) comprise first regions (See Picture 2 below) and second regions (See Picture 2 below), wherein the first regions (See Picture 2 below) overlap the upper active regions (Items 103a and 103b) and are between the second regions (See Picture 2 below), wherein the second regions comprise outer regions (See Picture 2 below), and inner regions between the outer regions (See Picture 2 below); where the semiconductor device further comprises first isolation regions (Items 113) on the second regions (See Picture 2 below) of the lower active regions (Item 101); where the semiconductor device further comprises a second isolation region (Item 111) extending in the vertical direction along side surfaces of the lower active regions (Item 101), and adjacent the upper active regions (Items 103a and 103b) and the first isolation regions (Items 113), and where a width of the outer region is a horizontal length between an outermost first region (See Picture 2 below) and the second isolation region (Item 111).
Su does not explicitly teach where widths of the outer regions of the respective lower active regions are different.
However, Su further teaches where the active regions have rounded corner portions (See Fig. 6A; See also Paragraph 0005). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when the corners of the active regions are rounded, the respective outer regions will have different widths. Therefore, in the instance of Fig. 6A, where the same shape is used for the respective test structures (Fig. 6A), the widths of the outer regions of the respective lower active regions will be different (See Pictures 3/4 below).   
Examiner’s Note: The Examiner notes that each of the plurality of test structures shown in Fig. 6A have different widths. The claim language requires that the test structures have different widths. Therefore, the Examiner compares the left side of each of the respective test structures which have different widths.
Examiner’s Note 2: The Examiner notes that the plurality of test structures shown in Figs. 6A have different outer region widths at different points in the each test structure (See Picture 3 below). Thus, when the test structures have the same shapes, as in Fig. 6A, the outer regions of the respective lower active regions will have different widths (See Pictures 3/4 below).    

    PNG
    media_image1.png
    351
    687
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Su Fig. 6A)

    PNG
    media_image2.png
    307
    636
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Su Fig. 2B)

    PNG
    media_image3.png
    493
    726
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    273
    489
    media_image4.png
    Greyscale

Pictures 3/4 (Labeled version of Su Figs. 3 and 4, respectively, such that a comparison between outer region widths can be shown)
Regarding claim 26, Su further teaches where each of the outer regions (See Picture 2 above) extends in a first direction (Left to right across the page) parallel to an upper surface of the semiconductor substrate (Item 100) and has a straight line shape, wherein a length of each of the outer regions (See Picture 2 above) in the first direction (Left to right across the page) is greater than a width of each of the outer regions in a second direction (Up and down across the page), and wherein the second direction (Up and down across the page) is perpendicular to the first direction (Left to right across the page) and is parallel to the upper surface of the semiconductor substrate (Item 100).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have outer regions of the respective lower active regions have respective widths that are different from one another (as required by claim 25), wherein each of the widths of the outer regions of the respective lower active regions is uniform throughout the outer regions in combination with the other limitations of claim 25.
Claims 1-11, 13-15 and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have outer regions of the respective lower active regions have respective widths that are different from one another, wherein each of the respective widths is uniform throughout the outer regions, wherein the respective lower active regions comprise a same number of the upper active regions protruding therefrom between the outer regions having the respective widths that are uniform in combination with the other limitations of claim 1.
Regarding claim 10, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have lower active regions comprise first regions overlapping the upper active regions, and second regions not overlapping the upper active regions, where the second regions comprise outer regions, and inner regions between the outer regions, and a plurality of circuit structures on the semiconductor substrate, a variance between the different widths of the lower active regions of the plurality of test structures is greater than a variance between respective widths of the circuit lower active regions of the plurality of circuit structures and wherein the lower active regions of the plurality of test structures are rectangular in shape in combination with the other limitations of claim 10.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 01/12/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejections of claims 1 and 10 under 35 USC 103 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891